Putnam Investments One Post Office Square Boston, MA 02109 January 15, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Registration of a new series of Putnam Funds Trust (Reg. Nos. 333-515, 811-07513) Ladies and Gentlemen: We are filing today Post-Effective Amendment No. 101 to the Trusts Registration Statement on Form N-1A (the Registration Statement), which serves as the initial Registration Statement under the Investment Company Act of 1940 and the Securities Act of 1933 for Putnam Global Sector Fund (the Fund). The Fund will operate as an open-end, diversified management investment company. The objective of Putnam Global Sector Fund is to seek capital appreciation. The Fund will operate as a fund-of-funds, with its assets allocated among eight Putnam global sector funds to provide exposure to sectors of the global market in approximately the same proportions as the sector weightings in the MSCI World Index. Pursuant to Investment Company Act Release No. 13768, we request selective review of this Registration Statement on the grounds that the disclosure contained in Parts A and B of this Registration Statement does not differ materially from relevant disclosure with respect to existing Putnam funds, with the exception of the material in the prospectus under the headings Fund summary and What are the funds main investment strategies and related risks. The description of the new Funds management arrangements, the terms of its continuous offering of shares, the various shareholder privileges, and other information (other than the sections of the prospectus discussed in the previous sentence) included in the Registration Statement are substantially similar in form to those included in the most recent post-effective amendments on Form N-1A filed by the various Putnam funds. Any comments or questions on this filing may be directed to the undersigned at 1-800-225-2465, Ext. 11105. Very truly yours, Karen Kay Managing Director and Senior Counsel cc: Ruth Kanfer, Esq. Ropes & Gray LLP
